Title: To James Madison from Benjamin Rush, 3 December 1805 (Abstract)
From: Rush, Benjamin
To: Madison, James


          § From Benjamin Rush. 3 December 1805, Philadelphia. “To a person acquainted with the great events which characterised the first years of the French Revolution, it might be sufficient barely to say—the bearer of this letter is General Miranda. But much more may be said of him. He is still the friend the [sic] liberty, and a beleiver in the practicability of governments that shall have for their objects the happiness of nations, instead of the Greatness of individuals. He knows your Character, and longs to do homage to your principles. He will repay you for your Civilities to him, by streams of knowledge, and information upon all Subjects.”
        